Citation Nr: 0813741	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Houston, 
Texas Regional Office (RO) that denied service connection for 
hepatitis C.


FINDINGS OF FACT

Hepatitis C was not manifested during the veteran's active 
duty service or for many years thereafter, nor is Hepatitis C 
otherwise related to such service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an October 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  The veteran was advised about how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations in August 2006.  
This case was last readjudicated in March 2006. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, a transcript from a hearing 
before the Board, VA outpatient treatment records and a VA 
examination report.

The veteran's service treatment and personnel records are not 
available.  After an extensive search at the National 
Personnel Records Center (NPRC) and several requests by the 
RO, the NPRC reported that further efforts to locate the file 
would be futile.  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  In a September 2001 letter, issued in relation to a 
different claim filed prior to the claim on appeal, the RO 
advised the veteran that the service department had been 
unable to locate his original service medical records 
pursuant to his claim.  After filing a claim for service 
connection for hepatitis C, he was advised in the October 
2004 letter to submit records and statements from service 
medical personnel and other evidence that could establish his 
claim for service connection, as well as to complete a NA 
Form 13055 or NA form 13075.

The Board acknowledges the veteran's May 2006 letter which 
states he was able to obtain his service treatment records 
from St. Louis, however, after the RO sent a letter in August 
2006 requesting copies of these records from the veteran, no 
documentation was ever received.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that his current hepatitis C was caused 
by an air gun injection that was administered to him in 
service.  As mentioned above the service treatment records 
are unavailable for review.  

VA outpatient treatment records from February 2004 to January 
2005 reflect that the veteran was diagnosed with hepatitis C 
in May 2004 and has been treated for hepatitis C since that 
time.  In May 2004 the veteran reported intravenous (IV) drug 
use/needle sharing and intranasal drug use as hepatitis C 
risk factors.  In addition, he reported having dental work in 
Tijuana 2 to 3 years earlier and believed that a dirty needle 
may have been used.

A March 2005 VA examination reveals the veteran's RNA for 
hepatitis C was reported as 1,250,000/mL in May 2004 and less 
than 50 viral/mL in February 2005.  The veteran complained of 
joint pain, aches, depression and irritability.  He reported 
no blood transfusions, tattoos or piercings but did admit to 
IV drug use in 1979 on one occasion.  The examiner concluded 
that the source of the hepatitis infection was not as likely 
related to the air gun injection which the veteran received 
in service.  In a March 2006 addendum to this VA examination, 
the examiner added to his conclusion that the likely source 
of infection was the veteran's IV drug use.

In a March 2008 Board hearing, the veteran affirmed his 
previous contentions that his current hepatitis C was related 
to the air gun injection he received in service.  He 
testified that he did not have any blood transfusions in 
service but admitted to previous IV drug use in 1979, 
following service.  The veteran reported, however, that there 
was no risk of infection from IV drug use because it only on 
one occasion and administered with new needle.  Therefore, 
the veteran argued that the only way he could have contracted 
hepatitis C was through the air gun injection in service.  He 
also testified that symptoms began in the early 1990's, 
around 1991.

The Board finds that, although the veteran has a current 
disability, the evidence of record is against a grant of 
service connection for hepatitis C.  The disclosed risk 
factors in the VA outpatient treatment reports included only 
IV drug use, intranasal drug use, and the suspected the use 
of a dirty needle when the veteran sought dental treatment in 
Tijuana.  In addition, in the March 2005 VA examination, the 
examiner concluded that the veteran's current hepatitis C was 
not likely related to an air gun injection and opined, in a 
March 2006 addendum, that the veteran's current hepatitis C 
was likely related to his IV drug use in 1979.  Although the 
service medical records are unavailable, even assuming the 
air gun injection was documented in service, the veteran did 
not report that his symptoms manifested in service or for 
many years thereafter and the VA examiner's opinion linked 
his current disability to his IV drug use.  Therefore, even 
without documented evidence of a risk factor or symptoms of 
hepatitis C in service, there is no medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.

Finally, the Board notes that the assertions by the veteran 
alone are insufficient to support a grant of service 
connection.  It is undisputed that a lay person is competent 
to offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the veteran's hepatitis C.  See Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  Thus the veteran's lay statements 
linking his current disability to an air gun injection in 
service are not probative in this respect.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


